PER CURIAM.
This appeal having been considered by the Court on the record, briefs, and oral arguments of attorneys for the respective parties, and
It appearing that the verdict of the jury to the effect that the appellant Ray Kelly was the agent or ostensible agent of the co-appellants John Edwin Mosley and James Harold Mosley, and that the sale by him of the automobile in question was in excess of the OPA ceiling price as alleged by the appellee, is supported by substantial evidence, and
It further appearing that the rulings and conclusions of law of the District Judge are not erroneous as a matter of law; see United States v. Arrow Packing Corp., 2 Cir., 153 Fed.2d 669; Middleton v. Francis, 257 Ky. 42, 77 S.W.2d 425; American Nat. Red Cross v. Brandeis Machinery & Supply Co., 286 Ky. 665, 151 S.W.2d 445; Philadelphia & Reading R. R. Co. v. Derby, 14 How. 468, 486, 14 L.Ed. 502; Kentucky Macaroni Co. v. London & Provincial Marine & General Ins. Co., 6 Cir., 83 F.2d 126, 129; Secs. 27 and 231 Restatement of the Law, Agency.
It is ordered that the judgment of the District Court be and is affirmed.